Fourth Court of Appeals
                               San Antonio, Texas
                                      May 25, 2022

                                  No. 04-22-00164-CV

                                    Marvin HARRIS,
                                       Appellant

                                            v.

                                     Desire TORES,
                                        Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CI02472
                      Honorable John D. Gabriel Jr., Judge Presiding

                                         ORDER

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. Costs of the appeal are assessed against
appellant.

      It is so ORDERED on May 25, 2022.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court